Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146295-6 & (46)                                                                                      Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Bridget M. McCormack,
            Plaintiff-Appellant,                                                                                      Justices
  v                                                                  SC: 146295
                                                                     COA: 312637
                                                                     Macomb CC: 2011-003839-FC;
  STANLEY G. DUNCAN,                                                 2011-004304-FC
             Defendant-Appellee.
  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
  v                                                                  SC: 146296
                                                                     COA: 312638
                                                                     Macomb CC: 2011-004401-FC
  VITA DUNCAN,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the November 29, 2012 judgment of the Court of
  Appeals is considered, and it is GRANTED, limited to the issue whether the witness was
  “unavailable” for the purposes of MRE 804(a). Pursuant to MCR 7.302(H)(1), we
  VACATE as dicta those portions of the Court of Appeals judgment and the Macomb
  Circuit Court’s October 5, 2012 opinion discussing whether the admission of the
  complainant’s preliminary examination testimony would violate the defendants’
  Confrontation Clause rights pursuant to Crawford v Washington, 541 US 36; 124 S Ct
  1354; 158 L Ed 2d 177 (2004).

          The Clerk of the Court is directed to place this case on the April 2013 session
  calendar for argument and submission. Appellant’s brief and appendix must be filed no
  later than February 26, 2013, and appellees’ brief and appendix, if appellees choose to
  submit an appendix, must be filed no later than March 22, 2013.

       Persons or groups interested in the determination of the issue presented in this case
  may move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2013                    _________________________________________
         d0122                                                                 Clerk